UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-228


DEEPAK RAJANI; TRAVELLERS.COM,

                Petitioners,

          v.

THE TRAVELERS INDEMNITY COMPANY,

                Respondent.



               On Petition for Permission to Appeal.
                       (1:10-cv-00448-LO-JFA)


Submitted:   November 18, 2011               Decided:   December 15, 2011


Before KING, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Deepak Rajani, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Deepak Rajani has filed a petition for permission to

appeal numerous district court orders under Fed. R. App. P. 5.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                           The

orders      Rajani   seeks   to   contest       on   appeal    are    neither      final

orders nor appealable interlocutory or collateral orders, and we

therefore lack jurisdiction to review the orders.                      Accordingly,

we   deny    Rajani’s   petition     for       permission     to   appeal    and    deny

Rajani’s various pending motions filed in the appeal as moot.

We   dispense    with   oral      argument      because     the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                           2